DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior references fail to disclose a damper device which applies a damping force to an action of opening and closing an opening and closing body provided to a fixed body, the damper device comprising: a cylinder; and a piston which is capable of advancing and retracting in the cylinder, wherein the cylinder includes an attachment portion which is pivotally supported on a pin member provided to one of a fixed body and an opening and closing body, and the attachment portion includes an opening portion which penetrates in a direction substantially orthogonal to an advancing and retracting direction of the piston, wherein the piston includes an attachment portion which is pivotally supported on a pin member provided to another of the fixed body or the opening and closing body, and the attachment portion includes an opening portion which penetrates in the direction substantially orthogonal to the advancing and retracting direction of the piston, wherein the attachment portion of at least one of the cylinder and the piston includes an elastic portion which urges the inserted pin member in an axial direction and a radial direction, wherein the elastic portion includes a first extension portion which extends in the radial direction: a second extension portion which is bent from one end of the first extension portion and extends in a direction intersection the radial direction: an axial abutment portion which abuts on a large-diameter portion of the pin member protruding radially outward from an outer peripheral surface of the pin member; and a radial abutment portion which abuts on the outer peripheral surface of the pin member, and wherein the elastic urge the pin member in the axial direction by axially displacing one end of the first extension portion. The cited prior art references teach various aspects of a damper device, but none teach the extensions along the radial abutment portion of the pin as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747